Exhibit 10.44

Overland Storage, Inc.

2009 Equity Incentive Plan

Notice of Director Stock Unit Award

You have been granted units representing shares of Common Stock of Overland
Storage, Inc. (the “Company”) on the following terms:

 

Name of Recipient:

   Scott McClendon

Total Number of Units

Granted:

   679,043

Date of Grant:

   June 29, 2011

Vesting Commencement

Date:

   July 15, 2011

Vesting Schedule:

   The units subject to this award will vest in six (6) equal installments, with
the first installment vesting six (6) months after the Vesting Commencement Date
and an additional installment vesting at the end of each six-month period
thereafter, subject in each case to your continued “Service” (as defined in the
Plan) through the applicable vesting date. Each date on which an installment of
this award vests is referred to as a “Vesting Date.”

Vesting Installments:

  

113,174 shares on January 15, 2012

113,174 shares on July 15, 2012

113,174 shares on January 15, 2013

113,174 shares on July 15, 2013

113,174 shares on January 15, 2014

113,173 shares on July 15, 2014

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Overland Storage, Inc. 2009 Equity Incentive Plan
(the “Plan”) and the Stock Unit Agreement, both of which are attached to and
made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

Participant:     Overland Storage, Inc. /s/ Scott McClendon     By:   /s/ Kurt
L. Kalbfleisch Scott McClendon       Kurt L. Kalbfleisch, VP & CFO

 

                 

 

Quality Review

Initials             

 

 

-1-



--------------------------------------------------------------------------------

Overland Storage, Inc.

2009 Equity Incentive Plan

Director Stock Unit Agreement

 

Payment for Units

   No payment is required for the units that you are receiving.

Vesting

   The units vest in installments, as shown in the Notice of Stock Unit Award.
   To the extent then outstanding and unvested, the units will vest in full (i)
if your Service terminates because of your Disability or death, or (ii) if a
Change in Control occurs.    In the event that your Service as a member of the
Board terminates due to (i) your removal from the Board by the Company for
reasons other than for Cause (as defined below), or (ii) the expiration of your
Board term at a meeting of the Company’s shareholders and you either (x) had
been nominated by the Board for re-election at such meeting but were not so
re-elected or (y) were not nominated by the Board for re-election at such
meeting for reasons other than Cause, and in each case you were otherwise
willing and qualified to continue to serve on the Board at the time your Service
terminated, (a) this award will vest on the date of termination of your Service
as a Board member (the “Termination Date”) with respect to a number of units
determined by multiplying (I) the number of then-outstanding and unvested units
that would have otherwise vested on the next Vesting Date (if any) following
your Termination Date (had your Service not terminated), by (II) a fraction, the
numerator of which will be the number of whole months that have elapsed between
the Vesting Date that immediately preceded your Termination Date (or, in the
case of a termination prior to the initial Vesting Date, the Vesting
Commencement Date) and your Termination Date, and the denominator of which will
be six (6); and (b) any units subject to this award that are not vested after
giving effect to the foregoing clause (a) shall terminate.

Forfeiture

   Except as described above, if your Service terminates for any reason, then
your units will be forfeited to the extent that they have not vested before the
termination date and do not vest as a result of the termination. This means that
the units will immediately be cancelled. You receive no payment for units that
are forfeited.    The Company determines when your Service terminates for this
purpose.

 

-2-



--------------------------------------------------------------------------------

Nature of Units

   Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise, subject to vesting and the other terms and
conditions of this Agreement, to issue shares of Common Stock on a future date.
As a holder of units, you have no rights other than the rights of a general
creditor of the Company.

No Voting Rights or

Dividends

   Your units carry neither voting rights nor rights to cash dividends. You have
no rights as a shareholder of the Company unless and until your units are
settled by issuing shares of the Company’s Common Stock.

Units Nontransferable

   You may not sell, transfer, assign, pledge or otherwise dispose of any units,
except pursuant to a Domestic Relations Order. For instance, you may not use
your units as security for a loan.

Settlement of Units

   Your units that become vested in accordance with the terms of this Agreement
will be settled in shares of the Company’s Common Stock on a one-for-one basis.
Each unit that becomes vested on a Vesting Date will be settled on the earlier
to occur of (x) the date that is two (2) trading days after the Company’s next
earnings release that follows the applicable Vesting Date, and (y) the date that
is seventy (70) days following the Vesting Date.    In the event that any of
your units vest in connection with your death or Disability, a Change in Control
or a termination of your Service, in each case as provided under “Vesting”
above, such vested units will be settled upon or promptly following (and in all
events not later than two and one-half months following) the date of such
vesting event.

Withholding; Taxes

  

No payment of the units will be made to you unless you have made acceptable
arrangements to pay any withholding taxes that may be due as a result of such
payment. With the Company’s consent and subject to all applicable laws and
Company policies (including insider-trading policies), these arrangements may
include (a) withholding shares of Company stock that otherwise would be issued
to you when the units are settled, (b) surrendering shares that you previously
acquired or (c) an arrangement with a third-party broker to use the proceeds of
a sale of shares on the market to provide for tax withholding. In the case of
clauses (a) and (b) above, the Fair Market Value of these shares, determined as
of the date when taxes otherwise would have been withheld in cash, will be
applied to the withholding taxes.

 

The award is intended as a “short-term deferral” under Section 409A of the Code
and this Agreement shall be interpreted consistent with that intent. Except for
the Company’s withholding right set forth in the preceding paragraph, you will
be responsible for any and all taxes that arise with respect to your award.

 

-3-



--------------------------------------------------------------------------------

Restrictions on Resale

   You agree not to sell any shares at a time when Applicable Law, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

No Retention Rights

   Your award or this Agreement does not give you the right to be retained by
the Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

Adjustments

   In the event of a stock split, a stock dividend or a similar change in
Company stock, the number of your units will be adjusted accordingly, as the
Company may determine pursuant to the Plan.

Beneficiary Designation

   You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death.

Definition of Cause

   For purposes of this Agreement, “Cause” shall mean: (a) acts or omissions
constituting reckless or willful misconduct on your part with respect to your
obligations or otherwise relating to the business of the Company that causes
material harm to the Company or its reputation; (b) your material breach of any
agreement between you and the Company, which breach you fail to cure within 30
days after receiving written notice from the Board that specifies the specific
conduct giving rise to the alleged breach; (c) your conviction or entry of a
plea of nolo contendere for fraud, theft or embezzlement, or any felony or crime
of moral turpitude; or (d) your willful neglect of duties as reasonably
determined by the Board, which you fail to cure within 30 days after receiving
written notice from the Board that specifies the specific duties that you have
failed to perform.

Governing Law

   This Agreement will be interpreted and enforced under the laws of the State
of California (without regard to its choice-of-law provisions).

The Plan and Other

Agreements

   The text of the Plan is incorporated in this Agreement by reference.
Capitalized terms not otherwise defined herein have the meanings given to them
in the Plan document.

 

-4-



--------------------------------------------------------------------------------

  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement between the parties.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions

described above and in the Plan.

 

-5-